Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7 and 9-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
According to the Federal Circuit, a patent claim passes the §112, ¶2 threshold so long as the claim is “amenable to construction,” and the claim, as construed, is not “insolubly ambiguous.” 715 F. 3d 891, 898–899 (2013). We conclude that the Federal Circuit’s formulation, which tolerates some ambiguous claims but not others, does not satisfy the statute’s definiteness requirement. In place of the “insolubly ambiguous” standard, we hold that a patent is invalid for indefiniteness if its claims, read in light of the specification delineating the patent, and the prosecution history, fail to inform, with reasonable certainty, those skilled in the art about the scope of the invention. 110 USPQ2d 1688 Nautilus, Inc. v. Biosig Instruments, Inc. U.S. Supreme Court

The scope of the following functional claim language is unclear: 
Re claims 1, 9, and 16: a p-type; n-type.
In particular, it is unclear if the functional claim language is merely intended use language such that the claimed structure including each “contact” is capable of being 
[T]he written description states that the “pharmaceutically acceptable polymer is … ,” which does not as unambiguously signify that the description provided is definitional. (Abbott Laboratories v. Andrx Pharmaceuticals Inc., 81 USPQ2d 1289 (Fed. Cir. 2007))

Owing to the fact that the Neill patent discloses a hack saw blade having its tooth portion of hard steel and its back portion of less hard but tough steel, it is evident that the specific materials of which the tooth and back portions of appellant's blade are made are characteristics [emphasis added] essential to novelty. It has been repeatedly held that such a characteristic cannot properly be defined in terms of function and that a claim which so defines it does not meet the requirements of R.S. 4888 (U.S.C., title 35, sec 33). See General Electric Co. v. Wabash Appliance Corp. et al., 304 U.S. 364 [ 37 USPQ 466 ]; Koebel v. Coe, 70 App. D.C. 261, 105 F.2d 784 [ 41 USPQ 759 ]; In re Ewald, 28 C.C.P.A. (Patents) 906, 117 F.2d 755, 48 USPQ 557. United Carbon Co. et al. v. Binney & Smith Co., 317 U.S. 228 [ 55 USPQ 381 ]; In re Cohen, 30 C.C.P.A. (Patents) 876, 133 F.2d 924, 56 USPQ 567 ; and In re Fullam et al., 34 C.C.P.A. (Patents) 1018, 161 F.2d 247, 73 USPQ 399. The statement that a steel hardens at or below a specified temperature, or to particular degree of hardness, does not define or identify the steel, but merely recites one of its properties [emphasis added] or functions, and is open to the criticism made in the case of In re Fullam et al., supra, that it defines the invention “not in terms of what it is, but of what it does.” It is evident that a statement that a steel hardens at a temperature not greater than 2400°F. or that it hardens to a specified degree, does not define any particular steel, but covers all steels having certain desired characteristics. As stated by the examiner, the steels satisfying either of those requirements would be innumerable. Appellant's application does not indicate that all such steels would be suitable for his purposes. The appealed claims, therefore, merely point out one or two characteristics of the materials which he has found to be desirable and do not define the steels used with the degree of particularity required by R.S. 4888 (U.S.C., title 35, sec. 33). We are of opinion that the rejection of those claims as vague and indefinite was, therefore, proper. In re SHORTELL, 81 USPQ 359 (C.C.P.A. 1949).

Also, including as evidenced by applicant’s remarks filed on January 14, 2021, page 8, and on March 11, 3021, page 6, it appears that the specific materials or conditions of the claimed contact structure may be characteristics essential to novelty of the claimed invention. However, such characteristics cannot be properly defined in terms of the claimed properties or functions including any intended as a p-type or an n-
Moreover, in the specification, including in paragraphs 71 and 72, applicant merely discloses non-limiting examples of the claimed functional language, including non-limiting examples of the p-type and n-type contacts, but applicant has not provided a clear definition of the language in the specification, or the plain meaning of the language does not otherwise appear to be limited to the specific examples. Therefore, it is ambiguously unclear what else is encompassed by the functional claim language.
For the above reasons, the claimed functional language is ambiguous and the boundaries of the scope of the claim(s) are unclear and imprecise because there is no clear cut indication of the scope of the subject matter covered by the claim(s), the claim language does not set forth well-defined boundaries of the invention and only states a problem solved or a result or property obtained, and one of ordinary skill in the art would not know from the functional claim language the scope of the structure or steps encompassed by the claim(s). See MPEP § 2173.05(g).
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following paragraph is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

(s) 1-7 and 9-20 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim(s) 1-7 and 9-20 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention.
The undescribed subject matter is the following: 
Re claims 1, 9, and 16: a p-type; n-type.
In particular, in view of the related 35 U.S.C. 112, second paragraph rejection of claim(s) 1, 9, and 16, all means or methods of accomplishing the claimed function(s) are encompassed by the claim(s). Therefore, this/these unlimited functional claim limitation(s) extending to all means or methods of accomplishing the claimed function(s) are not adequately supported by the written description and are not commensurate in scope with any enabling disclosure, and one skilled in the art would not know how to make or use the claimed invention, including without undue experimentation. See MPEP § 2173.03(g).
In the following rejections, reference characters and other claim element identifiers may be recited only for the first recitation of identical claim elements.

In addition, a reference applied to a claim is not applied for an explicit disclosure of the highlighted claim language, and the highlighted claim language is further addressed elsewhere in the Office action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Chu (20150362165).
In paragraphs 13, 14, 36, 54, 56, 61, 63, 67, 71, 75-77, 85, 90, 103, 115, 117, 118, and 136, and claim 1, Chu discloses the following:
Re claim 1: A light emitting diode (LED) comprising: a conductive via (leftmost 16 in figure 2A) in a first portion of an epitaxial layer epitaxial layers”/“37, 38, 39; a p-
	Re claim 2: The LED re claim 1, wherein the epitaxial layer comprises: an n-type layer “n-type layer”/39; an active region “active layer”/38; and a p-type layer “P-type layer”/37. 
	Re claim 3: The LED re claim 2, wherein the isolation region and the conductive via extend through the p-type layer, the active region, and a portion of the n-type layer. 
	Re claim 4: The LED re claim 2, wherein the transparent conductive layer is on the n-type layer. 
	Re claim 5: The LED re claim 2, wherein the first contact is directly on the p-type layer. 	Re claim 6: The LED re claim 1, wherein the second portion comprises a pixel “pixel.”
	Re claim 7: The LED re claim 1, further comprising: an insulating lining 43 between the conductive via and a portion of the epitaxial layer.
	Re claim 9: A light emitting diode (LED) array comprising: a first LED 500/“light engine array” comprising a conductive via in a first portion of an epitaxial layer, a contact on a second portion of the epitaxial layer, the first portion and the second portion separated by an isolation region; an n-type contact in the first portion of the epitaxial layer, the n-type contact coupled to the conductive via; and a second LED 500/“light engine array” comprising the epitaxial layer, the second LED electrically coupled to the first LED through a transparent conductive layer 45. 
	Re claim 10: The LED array re claim 9, wherein the epitaxial layer comprises: an n-type layer; an active region; and a p-type layer.

	Re claim 12: The LED array re claim 10, wherein the isolation region and the conductive via extend through the p-type layer, the active region, and a portion of the n-type layer. 
	Re claim 13: The LED array re claim 10, wherein the p-type contact is directly on the p-type layer. 
	Re claim 14: The LED array re claim 9, wherein the second portion comprises a first pixel. 
	Re claim 15: The LED array re claim 9, wherein the second LED comprises a second pixel.
	Re claim 16: A method comprising: forming a conductive via in a first portion of an epitaxial layer; forming a first p-type contact on a second portion of the epitaxial layer, the first portion and the second portion separated by an isolation region; forming an n-type contact in the first portion of the isolation region and coupled to the
conductive via; and forming a transparent conductive layer on the epitaxial layer. 
	Re claim 17: The method re claim 16, wherein the epitaxial layer comprises: an n-type layer; an active region; and a p-type layer. 
	Re claim 18: The method re claim 17, wherein the isolation region and the conductive via extend through the p-type layer, the active region, and a portion of the n-type layer. 
	Re claim 19: The method re claim 17, wherein the transparent conductive layer is on the n-type layer. 

	The following is further clarified: 
	Re claim 9: a second LED 500/“light engine array” electrically coupled to the first LED through a transparent conductive layer 45. 
	In particular, as cited, Chu discloses the following:
Please note that each sub-pixel light engine could be formed by using multiple series connection circuitry LED units, not limited to two LED units (Chu ¶ 85). In this example, two vertical type LED units is provided, however it is not limited to only two LED units. Multiple LED units can be formed in one sub-pixel region to provide the redundancy LED units for sub-pixel light engine purpose (Chu ¶ 115).
	The following citations are relevant:
First, as to the Reissue patent, “[t]his court has repeatedly emphasized that an indefinite article ‘a’ or ‘an’ in patent parlance carries the meaning of ‘one or more’ in open-ended claims containing the transitional phrase ‘comprising.’” KJC Corp. v. Kinetic Concepts, Inc., 223 F.3d 1351, 1356 (Fed. Cir. 2000). That “a” or “an” can mean “one or more” is best described as a rule, rather than merely as a presumption or even a convention. The exceptions to this rule are extremely limited: a patentee must “evince[ ] a clear intent” to limit “a” or “an” to “one.” Id. [emphasis added]. The subsequent use of definite articles “the” or “said” in a claim to refer back to the same claim term does not change the general plural rule, but simply reinvokes that non-singular meaning. An exception to the general rule that “a” or “an” means more than one only arises where the language of the claims themselves, the specification, or the prosecution history necessitate a departure from the rule. See, e.g., Abtox Inc. v. Exitron Corp., 122 F.3d 1019 [43 USPQ2d 1545] (Fed. Cir. 1997); Insituform Techs., Inc. v. Cat Contracting, Inc., 99 F.3d 1098 [40 USPQ2d 1602] (Fed. Cir. 1996). Baldwin Graphic Sys., Inc. v. Siebert, Inc., 512 F.3d 1338, 85 U.S.P.Q.2d 1503 (Fed. Cir. 2008).

[I]t is well settled that the term “a” or “an” ordinarily means “one or more.” (Tate Access Floors, Inc., and Tate Access Floors Leasing, Inc., v. Interface Architectural Resources, Inc., 279 F.3d 1357; 2002 U.S. App. LEXIS 1924; 61 U.S.P.Q.2D (BNA) 1647) ((citing Tate Access Floors, Inc. v. Maxcess Techs., Inc, 222 F.3d 958, 966 n.4, 55 U.S.P.Q.2D (BNA) 1513, 1518 [**32] (citing Elkay Mfg. Co. v. Ebco Mfg. Co., 192 F.3d 973, 977, 52 U.S.P.Q.2D (BNA) 1109, 1112 (Fed. Cir. 1999): As we have previously explained, it is generally accepted in patent parlance that “a” or “an” can mean “one or more.” )). This court has repeatedly emphasized that an indefinite article “a” or “an” in patent parlance carries the meaning of “one or more” in open-ended claims containing the transitional phrase “comprising.” Unless the claim is specific as to the number of elements, the article “a” receives a singular interpretation only in rare circumstances when the patentee evinces a clear intent to so limit the article. (Scanner Technologies v./COS Vision Systems, 365 F.3d 1299, 1304 (Fed. Cir. 2004))

Morningware also points to the prosecution history, in which Morningware purported to distinguish an anticipatory reference [emphasis added] on the ground that it did “not disclose or suggest . . . a plurality of air outlets arranged in such a lower surface to direct a cooling air flow from a fan chamber . . .” (R. 140 at 19.) Once more, however, the use of the indefinite article does not overcome the presumption that “a” or “an” refers to “one or more.” Baldwin, 512 F.3d at 1342.

In any case, the scope of the applied disclosure of Chu including “a light engine array” encompasses more than one light engine array because the plain meaning of “a” is “one or more.” See also Convolve, Inc. v. Compaq Comput. Corp., 117 USPQ2d 1882 (Fed. Cir. 2016) and Imaginal Systematic, LLC v. Leggett & Platt, Inc., 116 USPQ2d 1998 (Fed. Cir. 2015).
Insofar as any of the disclosures of Chu previously applied in combination may not appear to be explicitly disclosed any particular single embodiment, in the specification including in the title and in paragraph 14, Chu discloses any of the applied disclosures combined as the single embodiment titled, “Light engine array.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to 
 Claims 1-7 and 9-20 is/are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Chu (20150362165).
An express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. (In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982)) 

It is our opinion that the substitution of Wille's type seal for the cement of Hallauer in Figure 1 would be obvious to persons of ordinary skill in the art from the disclosures of these references, merely involving an obvious selection between known alternatives in the art and the application of routine technical skills. (In re May (CCPA) 136 USPQ 208)

This, [evidence that both phthalocyanine and selenium were known photoconductors in the art of electrophotography] in our view, presents strong evidence of obviousness in substituting one for the other in an electrophotographic environment as a photoconductor. (Smith v. Hayashi, 209 USPQ 754, 759 (Bd. of Pat. Inter. 1980)) 

It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art. (In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted)) 

See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960); Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992); In re Cornish (CCPA) 125 USPQ 413; In re Soucy (CCPA) 153 USPQ 816; Sabel et al. v. The Wickes Corporation et al. (DC SC) 175 USPQ 3; Ex parte Seiko Koko Kabushiki Kaisha Co. (BdPatApp&Int) 225 USPQ 1260, and Ex parte Rachlin (BdPatApp&Int) 151 USPQ 56.  
In addition to the previously applied disclosure of Chu, it also would have been obvious to substitute or combine the applied disclosures of Chu including because, as disclosed by Chu in the title and in paragraph 170, they are alternatives or equivalents known in the art, and consistent with the above citations, it would have been an obvious 
Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle. 325 U.S. at 335, 65 USPQ at 301.)

[S]election of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious. In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960)

Claimed agricultural bagging machine, which differed from a prior art machine only in that the brake means were hydraulically operated rather than mechanically operated, was held to be obvious over the prior art machine in view of references which disclosed hydraulic brakes for performing the same function, albeit in a different environment. Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988)

See also MPEP §§ 2144.07 and 2144.06.

Also, it would have been obvious to substitute or combine the applied disclosures of the invention of Chu because it would facilitate provision of the invention of Chu, and as evidenced by the above citations, substitution or combination of a known element based on its suitability for its intended use has been held to be prima facie obvious.
Such a combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results. … [T]he court erred in concluding that a patent claim cannot be proved obvious merely by showing that the combination of elements was obvious to try. … The same constricted analysis led the Court of Appeals to conclude, in error, that a patent claim cannot be proved obvious merely by showing that the combination of elements was ‘obvious to try.’… [T]he fact that a combination was obvious to try might show that it was obvious under §103. (KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007))

See also Pfizer Inc. v. Apotex Inc., 82 USPQ2d 1852 (Fed. Cir. 2007) and In re Kubin, 90 USPQ2d 1417 (Fed. Cir. 2009). 
It would have been further obvious to substitute or combine the applied disclosures of Chu because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with 
Still further, it would have been obvious to combine the disclosures of the invention of Chu because, as previously cited, Chu discloses combining embodiments.	
In addition to the previously applied disclosure of Chu, the following also would have been obvious:
	Re claim 9: a second LED 500/“light engine array” electrically coupled to the first LED through a transparent conductive layer 45. 
The parallel, redundant ignition system is an obvious expedient to ensure detonation. … “The use of a ‘plurality’ of detonating devices is merely a duplication of existing elements; the concept of having back-up elements in case of failure is a well-known expedient in the art.” (Weather Engineering Corporation of America et al. v. United States, 204 USPQ 41 (Cl. Ct. 1979)) 

In particular, it would have been an obvious matter of design choice ascertainable by routine experimentation and optimization to repeat or duplicate the LED of Chu to provide a second LED to accomplish an expected additive or redundant function or result because applicant has not disclosed that, in view of the applied prior art, repetition or duplication of the LED is for a particular unobvious purpose, produces an unexpected result, or is otherwise critical. Furthermore, it is well established that mere repetition or duplication to accomplish an expected additive or redundant function or result is prima facie obvious absent a disclosure that the repetition or duplication is for a particular unobvious purpose, produces an unexpected result, or is otherwise critical. See also, In re Ockert, 114 USPQ 330 (CCPA 1957); In re Schuelke, 96 USPQ 421 (CCPA 1953); In re Hertrich, 73 USPQ 442 (CCPA 1947); Long Mfg. N.C., Inc. v. Condec Corp., 223 USPQ 1213 (DC ENC 1984); St. Regis Paper Company v. Bemis Company, Inc., 193 In re Harza 124 USPQ 378 (CCPA 1960); and Hofschneider Corp. v. Lane et al., doing business as Lane and Co., 71 USPQ 126 (DC WNY 1946).

Response to Arguments
Applicant’s remarks filed on March 11, 2021 have been fully considered, addressed or rendered moot above, addressed previously of record, or addressed below.
The following heading(s)/subheading(s) parallel the heading(s)/subheading(s) in applicant’s remarks.
Rejection Under 35 U.S. C. § 112( a)
Applicant states:
One skilled in the art recognizes that p-type and n-type refer to specific materials. In other words, a p-type contact is a contact that is doped with a p-type dopant, and an n-type contact is a contact that is doped with a n-type dopant.
This statement is respectfully deemed unpersuasive because it is merely conclusory and not probative. Furthermore, applicant has not pointed out where in the original disclosure this interpretation of the claim language is supported, nor does there appear to be a written description of this interpretation of the claim language in the original disclosure. See MPEP § 2163.04(I)(B). 
Still further, this statement is inconsistent with the specification disclosure in paragraph 72, “metal contacts, including an n-type contact 1808 and a p-type contact 1810, may be formed from the conductive layer 1807 using selective masking and etching, or alternatively, direct patterned etching,” because the n-type and p-type contacts are disclosed as being the same material.
Claim Rejections - 35 U.S.C. § 102

Applicant states:
It appears that the Final Office Action equates Chu's reflection layer (40) with the claimed contact. (Final Office Action at p. 6).
This statement is respectfully traversed because the Office action does not equate any alleged “Chu’s reflection layer (4o)” with the claimed contact.
Applicant’s remaining remarks directed to the claim rejections in view of Chu are respectfully traversed, including because they are predictated on this mischaracterization of the applied rejections.

Conclusion
The art made of record and not applied to the rejection is considered pertinent to applicant's disclosure. It is cited primarily to show inventions relevant to the examination of the instant invention.
There is no provision for the examiner to be contacted for routine status inquiries. See MPEP §§ 102, 203.08, and 1730. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Any other inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E GRAYBILL whose telephone number is (571)272-1930. The examiner can normally be reached on Monday-Friday from 8:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah, can be reached at telephone number 571-272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.			

						
/David E Graybill/
Primary Examiner, Art Unit 2894
October 10, 2020